Citation Nr: 1615148	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for headaches.

6.  Entitlement to service connection for right and left wrist disorders.

7.  Entitlement to service connection for degenerative joint disease of the right and left toes.

8.  Entitlement to a compensable rating for the residuals of injury to the right and left great toes with removal of the toenails.

9.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Lori N. Chism, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO reopened the low back and right ankle disorder claims in a June 2011 statement of the case and adjudicated the issues on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included the issues as to whether new and material evidence has been submitted to reopen the claims for service connection on the title page.

Correspondence received from the Veteran in August 2012 and April 2013 represents a notice of disagreement from with August 2012 rating decision.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been addressed in a statement of the case, they must be remanded for appropriate development.

The issues concerning reopening a service connection claim for headaches, entitlement to service connection for right and left wrist disorders and degenerative joint disease of the right and left toes, entitlement to a compensable rating for the residuals of injury to the right and left great toes with removal of the toenails, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed May 2008 rating decision, the RO denied service connection for low back and right ankle disorders.

2.  Evidence added to the record since the May 2008 rating decision raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence was received, and the claim for entitlement to service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection for a low back disorder was initially denied in an unappealed May 2008 rating decision.  The RO determined that there was no evidence relating low back and right ankle disorders to his active service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

The Board finds that the evidence received since the May 2008 rating decision raises a reasonable possibility of substantiating the claims.  The evidence includes additional treatment records noting low back and right ankle diagnoses and statements in support of the claims.  In a January 2012 statement the Veteran's mother recalled his having sustained low back and right ankle injuries during active duty service and their conversations over the years after service concerning his reports of severe pain.  Therefore, the service connection claims as to these matters are reopened.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a low back disorder; to this extent only the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for a right ankle disorder; to this extent only the appeal is granted.


REMAND

The Veteran contends that he has present low back and right ankle disabilities as a result of active service.  Service treatment records show he complained of right ankle pain in July 1981 and of back pain in June 1982.  VA and private treatment records also indicate that he had a history of right ankle pain secondary to an injury in approximately 1981 and that he underwent a right ankle ligament reconstruction in approximately 1995.  Records received from the Social Security Administration (SSA) include diagnoses of traumatic arthritis of the right ankle and degenerative disc disease of the lumbar spine.  The Board notes that the Veteran's claims have not been addressed by specific VA examination.  In a March 2015 statement he reported he had been receiving treatment at VA medical facilities in Tuskegee, Alabama.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded a VA examination for his low back and right ankle disorder claims.  Prior to the examinations, up-to-date VA treatment records should be obtained.

As noted in the Introduction section above, in August 2012 and April 2013 the Veteran submitted notice of disagreement with the August 2012 rating decision concerning reopening a service connection claim for headaches, entitlement to service connection for right and left wrist disorders and degenerative joint disease of the right and left toes, entitlement to a compensable rating for the residuals of injury to the right and left great toes with removal of the toenails, and entitlement to a TDIU.  These matters must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues concerning reopening a service connection claim for headaches, entitlement to service connection for right and left wrist disorders and degenerative joint disease of the right and left toes, entitlement to a compensable rating for the residuals of injury to the right and left great toes with removal of the toenails, and entitlement to a TDIU.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for a VA orthopedic examination for an opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present low back and/or right ankle disorders that had its onset in service or is otherwise etiologically related to active service.  The examiner should address the pertinent in-service treatment, as well as, his post-service history of treatment for any such disorders and the lay history of his having experienced severe back and right ankle pain.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal with consideration of all evidence of record.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


